Case 8:20-cv-00007-PLA Document 24 Filed 11/20/20 Page 1 of 2 Page ID #:1071



  1
  2
  3
  4
  5
  6
  7
  8                      UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA
  9
 10   DWIGHT D. DAVIES,                       )   Case No.: 8:20-cv-00007-PLA
                                              )
 11               Plaintiff,                  )   ORDER AWARDING EQUAL
                                              )   ACCESS TO JUSTICE ACT
 12         vs.                               )   ATTORNEY FEES AND EXPENSES
                                              )   PURSUANT TO 28 U.S.C. § 2412(d)
 13   ANDREW SAUL,                            )   AND COSTS PURSUANT TO 28
      Commissioner of Social Security,        )   U.S.C. § 1920
 14                                           )
                  Defendant                   )
 15                                           )
                                              )
 16
 17         Based upon the parties’ Stipulation for the Award and Payment of Equal

 18   Access to Justice Act Fees, Costs, and Expenses:

 19         IT IS ORDERED that fees and expenses in the amount of $4,300.00 as

 20   authorized by 28 U.S.C. § 2412, and costs in the amount of $400.00 as authorized

 21   by 28 U.S.C. § 1920, be awarded subject to the terms of the Stipulation.

 22   DATE: November 20, 2020

 23                            ___________________________________
                               THE HONORABLE PAUL L. ABRAMS
 24                            UNITED STATES MAGISTRATE JUDGE

 25
 26

                                              -1-
Case 8:20-cv-00007-PLA Document 24 Filed 11/20/20 Page 2 of 2 Page ID #:1072



  1   Respectfully submitted,
  2   LAW OFFICES OF LAWRENCE D. ROHLFING
  3         /s/ Brian C. Shapiro
      _________________________
  4   Brian C. Shapiro
      Attorney for plaintiff Dwight D. Davies
  5
  6
  7
  8
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26

                                                -2-
